Section 6: Code of Ethics 6.1 General Provisions In the interests of meeting its responsibilities to its Clients and Investors, and pursuant to Rule 204A-1 under the Advisers Act and Rule 17j-1 under the 1940 Act, the Firm has promulgated this Code of Ethics (the  Code ) . The Code sets forth the standards of conduct and other obligations that the Firm requires of all of its supervised persons  including its directors, officers and employees. These standards are designed to guide the activities of the Firm and its employees in light of the duties that the Firm owes to its Clients and Investors. As a minimum, the Firms Access Persons (as defined below) and other supervised persons are expected to review the Code, understand its implications, and comply with the specific procedures it sets out. However, the Firm hopes that employees will strive to live up to not only the letter of the law (and this Code), but also to the ideals of the Firm and the high standards of professional and personal conduct to which the Firm is dedicated. Standards of Business Conduct The Firm requires that its supervised persons: · demonstrate high standards of moral and ethical conduct; · act in accordance with the Firms fiduciary duties to its Clients and Investors; and · comply with all applicable federal securities laws. Without limiting the generality of the foregoing, Rule 17j-1(b) of the 1940 Act makes it unlawful for any supervised person or other affiliated person of the Firm to, directly or indirectly, in connection with the purchase or sale of a security held or to be acquired by a Registered Fund: · employ any device or scheme to defraud the Registered Fund; · make an untrue statement of material fact to the Registered Fund or omit to state a material fact necessary in order to make the statements made to the Registered Fund, in light of the circumstances under which they are made, not misleading; · engage in any act, practice or course of conduct which operates or would operate as a fraud or deceit upon the Registered Fund; or · engage in any manipulative practice with respect to the Registered Fund. No supervised person or other affiliated person of the Firm may engage in any act, practice or course of conduct that would violate the provisions of Rule 17j-1(b) set forth above. Moral and Ethical Conduct . The Firm is dedicated to providing effective, appropriate and professional investment management services to its advisory Clients and for the benefit of Investors. The Firms reputation is a reflection of the quality of its employees and their dedication to excellence in serving the Firms Clients and Investors. To ensure these qualities and dedication to excellence, supervised persons Effective Date: September 2016 must possess the requisite qualifications of experience, education, intelligence, and judgment necessary to effectively serve as investment management professionals. In addition, every supervised person is expected to demonstrate high standards of moral and ethical conduct for continued employment or affiliation with Chilton. The principles of openness, integrity, honesty and trust should guide supervised persons in their conduct on behalf of Chilton at all times. Fiduciary Duties . As a registered investment adviser, the Firm has fiduciary responsibility to its clients. In the context of the Firm’s business, fiduciary r esponsibility should be thought of as the duty to place the interests of the client before those of the investment adviser. Failure to do so may render the adviser in violation of the anti-fraud provisions of the Advisers Act. Fiduciary responsibility also includes the duty to disclose material facts that might influence an investor’s decision to engage or continue to engage the adviser to manage the client’s invest ments. The SEC has made it clear that the duty of an investment adviser not to engage in fraudulent conduct includes an obligation to disclose material facts to clients whenever the failure to disclose such facts might cause financial harm. An adviser’s duty to disclose material facts is particularly important whenever the advice given to clients involves a conflict or potential conflict of interest between the employees of the adviser and its clients. Finally, fiduciary responsibility includes the duty to avoid taking inappropriate advantage of one’s position. The Firm’s supervised persons are re quired to act in accordance with these fiduciary duties at all times. Compliance with Federal Securities Laws . The Firm’s supervised persons are also required to comply with all applicable federal securities laws in the conduct of their work on behalf of the Firm. This Compliance Manual is intended to address certain laws applicable to the Firm’s activities. Employees who have any questions about the impact of any of the laws, rules or regulations set forth herein should consult with a member of the Legal and Compliance Department. For purposes of the foregoing, “ federal securities laws ” means: the Securities Act of 1933; the Securities Exchange Act of 1934; the Sarbanes-Oxley Act of 2002; the 1940 Act; the Advisers Act; Title V of the Gramm-Leach-Bliley Act; any rules adopted by the SEC under any of those statutes; and the Bank Secrecy Act as it applies to funds and investment advisers, and any rules adopted thereunder by the SEC or the Department of the Treasury. The provisions of this Code are not meant to be all-inclusive but are intended as a guide for employees in their conduct. This Code is also intended to lessen the chance of any misunderstanding between the Firm and its employees regarding matters such as personal trading. In those situations where an employee may be uncertain as to the intent or purpose of this Code, he/she is advised to consult with the General Counsel and CCO. The General Counsel and CCO may, under circumstances that are considered appropriate or after consultation with the Compliance Committee, grant exceptions to the provisions contained in this Code only when it is clear that the interests of Clients and Investors will not be adversely affected. All questions arising in connection with personal securities trading should be resolved in favor of the interest of the Clients and Investors even at the expense of the interests of employees. The Compliance Committee will satisfy themselves as to the adherence to this policy through periodic reports by the General Counsel and/or the CCO. Applicability of Securities Transaction Reporting Provisions T he Firm’s “Access Persons” are required to provide the Firm with the securities transaction and holdings information described in Section 6.4. The Advisers Act defines an “Access Person” as any of the Firm’s supervised persons, including its directors, officers and employees, who have access to nonpublic information about client holdings or securities transactions, or who are involved in making (or have access to) nonpublic securities recommendations to clients. The 1940 Act defines “Access Persons” of an adviser to include (i) any director, officer, general partner or employee of the adviser (or any company in a control relationship to an adviser) who, in connection with his or her regular functions or duties, makes, participates in, or obtains information regarding, the purchase or sale of Covered Securities by a Registered Fund or Effective Date: September 2016 whose functions relate to the making of any recommendations with respect to such purchases or sales and (ii) any natural person in a control relationship to an adviser that obtains information concerning recommendations made to a Registered Fund with regard to purchase or sale of Covered Securities by the Registered Fund. Given the Firm’s size and the variety of way s in which Chilton and CIS personnel may have access to information about Fund portfolios and trading activities in connection with the performance of their duties, the Firm has decided to treat all employees, officers and inside directors of Chilton and CIS as “ Access Persons ” for purposes of this Code. Directors who are not also employees or officers of Chilton or CIS will not be given access to information regarding nonpublic holdings and recommendations, and therefore, are not considered Access Persons and need not comply with the provisions of Sections 6.3 and 6.4. Failure to Comply with the Provisions of the Code – Reporting Obligations and Sanctions Strict compliance with the provisions of this Code shall be considered a basic condition of employment with Chilton. It is important that employees understand the reasons for compliance with this Code. The Firm’s reputation for fair and honest dealing with its Clients and Investors, and the investment community in general, has taken considerable time to build. This standing could be seriously damaged as the result of even a single securities transaction or other action considered questionable in light of the fiduciary duty owed to Clients and Investors. Employees are urged to seek the advice of the CCO and/or a designee for any questions as to the application of this Code to their individual circumstances. Employees should also understand that a material breach of the provisions of this Code may constitute grounds for termination of employment with Chilton. Breaches of this Code may also subject employees to lesser disciplinary action, including, without limitation, warnings, reprimands, temporary suspensions, financial penalties or probation. In addition, the Firm may choose or be required to report certain types of disciplinary actions to regulators that enforce securities or other laws. Each Chilton employee – whatever his or her position – is responsible for upholding the standards set forth in the Code. Each employee is obligated to report any violation of the Code. If an employee believes that something he or she has done, or that any other supervised person has done, may violate the Code, the employee must promptly report the issue to his or her supervisor and to the CCO and/or a designee. Distribution of the Code and Any Amendments It will be the responsibility of the CCO and/or a designee to ensure that the Firm distributes a copy of this Code (and any amendments) to all supervised persons and all other Access Persons. All supervised persons and all other Access Persons will be required to acknowledge in writing their receipt of the Code (and any amendments). Because this Code contains at least the same requirements as the Code of Ethics promulgated to comply with Rule 17j- 1 under the 1940 Act (the “ 17j-1 Code ”), an acknowledgement of receipt of this Code (and any amendments) shall also constitute acknowledgement for purposes of the 17j-1 Code. Any material changes to the 17j-1 Code (i) will be submitted to the Board of Directors of each Registered Fund for which Chilton serves as investment adviser for approval within six months of adoption of such change and (ii) will promptly be reflected herein such that this Code continues to contain at least the same requirements as the 17j-1 Code. Reports to the Board of Directors of a Registered Fund At least once a year, the CCO will review the adequacy of the 17j-1 Code and the effectiveness of its implementation. In addition, annually Chilton will provide a written report to the Board of Directors of any Registered Fund for which Chilton serves as investment adviser that describes any issues arising under the 17j-1 Code since the last report to the Registered Fund ’s Board of Directors, including, but not limited to, information about material violations of the 17j-1 Code or the procedures thereunder and sanctions imposed in response to the material violations. The report will also certify to such Board of Directors that Chilton has adopted procedures reasonably necessary to prevent Access Persons from violating the 17j-1 Code. Effective Date: September 2016 6.2 Terms Applicable to this Code Covered Securities Section 202(a)(18) of the Advisers Act and Section 2(a)(3) of the 1940 Act define the term “ Security ” as follows: [A]ny note, stock, treasury stock, security future, bond, debenture, evidence of indebtedness, certificate of interest or participation in any profit-sharing agreement, collateral-trust certificate, preorganization certificate or subscription, transferable share, investment contract, voting-trust certificate, certificate of deposit for a security, fractional undivided interest in oil, gas or other mineral rights, any put, call, straddle, option, or privilege on any security (including a certificate of deposit) or on any group or index of securities (including any interest therein or based on the value thereof), or any put, call, straddle, option or privilege entered into on a national securities exchange relating to a foreign currency, or in general, any interest or instrument commonly known as a “security” or any certificate of in terest or participation in, temporary or interim certificate for, receipt for, guarantee of, or warrant or right to subscribe to or purchase, any of the foregoing. For purposes of this Code, the term “ Covered Securities ” means all such Securities described above except: Securities that are direct obligations of the United States; Bankers’ acceptances, bank certificates of deposit, commercial paper and high quality short -term debt instruments, including repurchase agreements; Shares of money market funds; and Shares of any registered open-end investment company ( i.e. , mutual funds) so long as Chilton does not act as an investment adviser, sub-adviser or principal underwriter of the fund. See Exhibit 1 for a list of Registered Funds advised by Chilton that are deemed Covered Securities. Although the term “ Covered Securities ” represents a broad list of investment products, for purposes of this Code the term will most often apply to securities listed on any of the nationally-recognized stock exchanges of the United States ( i.e. , the New York Stock Exchange, American Stock Exchange, Chicago Stock Exchange, Pacific Stock Exchange, or Philadelphia/Baltimore Stock Exchange, or the National Association of Securities Dealers Automated Quotation (“ NASDAQ ”) market). For the avoidance of doubt, the term “ Covered Securities ” specifically includes but is not limited to: Securities of companies domiciled inside and outside of the United States; Private placements and restricted securities; Puts, calls, options including index options, warrants and similar securities that provide a right to acquire or sell equity securities upon exercise or conversion, whether or not such instruments are presently exercisable; Bank loans, corporate bonds, direct obligations of any city, county, or state of the U.S., direct obligations of any foreign government, trade claims, litigation claims, trust certificates, and securities and obligations of distressed entities; Debt and equity derivative securities, such as equity swap contracts and credit default swaps for Effective Date: September 2016 which the underlying reference security would otherwise be a Covered Security hereunder, providing the holder with a synthetic position in an underlying security; Exchange-traded funds, such as the NASDAQ 100 Index Tracking Stock (ti cker QQQ) and Standard & Poors Depository Receipts (ticker SPY); Trust issued receipts, such as the HOLDRS products ( e.g. , ticker SMH); and Other financial instruments as determined by Chilton in its discretion. If there is any question by an employee as to whether a security is a Covered Security under this Code, he/she should consult with the CCO and/or a designee for clarification on the issue before entering into any transaction with respect to the security. For the avoidance of doubt, derivatives are subject to the same personal trading rules as apply to the underlying reference security. Personal Accounts and No Control Accounts For purposes of this Code, the term  Personal Account  means an account over which an employee has any direct or indirect influence or control. For purposes of this Code, it is presumed that each of the following accounts constitutes a  Personal Account  of an employee: A brokerage account in the name of or for the benefit of: o the employee, either individually or jointly; o the employees spouse; o any child of the employee sharing the same household as the employee; or o any person who is financially dependent upon the employee. Any account over which the employee has the power, directly or indirectly, to influence the investment decisions. Notwithstanding the presumption noted above, the term  Personal Account  does not include an employee account that substantially tracks a Client Account (a  Parallel Account ) , a No Control Account (as defined below) or an open-end mutual fund account that cannot maintain individual equity securities, so long as it does not hold shares of mutual funds for which Chilton acts as an adviser. The Firm reserves the right to review any such account and/or subject it to some or all of the provisions of this Code. For purposes of this Code a  No Control Account  means an account with respect to which an employee may have a direct or indirect beneficial ownership but over which the employee has no direct or indirect influence or control and which has been approved by the CCO to be treated as a No Control Account, which may include, among others, a non-self-directed 401(k) account and an employee stock purchase plan account. If an employee believes that any account (including an account that falls under one of the presumptions listed above) should be designated a No Control Account and exempt from the definition of a Personal Account, he/she should so advise the CCO at which time the employee will be required to complete a No Control Account Certification attached as Error! Reference source not found. 3. The CCO and or its designee will determine, in its discretion, whether the account will be approved to be treated as a No Control Account. While transactions in No Control Accounts do not require pre-clearance, copies of Trade Effective Date: September 2016 Confirmations and Brokerage Statements for No Control Accounts are required as set out in Section 6.4 below. On a quarterly basis, employees are required to certify to No Control Account status. 6.3 Personal Trading by Employees Personal securities transactions by employees are subject to the following trading restrictions: Rules Regarding Purchases · Employees generally may not directly or indirectly purchase any Covered Security in a Personal Account, subject to the following exceptions: o Employees may purchase (i) a Covered Security that is the subject of a private placement or (ii) corporate bonds but in each case only if the employee obtains prior written approval in accordance with the Pre-Clearance Procedures of this Code. o Employees may purchase open-end mutual funds and closed-end mutual funds other than those identified in Exhibit 1 (but not in an initial public offering or private placement) in a Personal Account without obtaining pre-clearance. However, ETFs are subject to the rules described below. · Covered Securities already held in a Personal Account at the time an employee begins employment with Chilton may continue to be held, but additional shares of such securities generally may not be directly or indirectly acquired in the Personal Account except as permitted above or through an automatic investment plan. · Employees may not purchase in a Parallel Account a Covered Security that is the subject of a private placement or an initial public offering. Rules Regarding Sales · Employees may sell a Covered Security in a Personal Account if the employee obtains prior written approval, in accordance with the Pre-Clearance Procedures of this Code, except, o Employees may sell open-end mutual funds and closed-end mutual funds in a Personal Account without obtaining pre-clearance. ETFs are subject to the rules described below. · Employees are prohibited from selling short any Covered Security in a Personal Account. Rules Regarding ETFs Employees of Chilton may purchase and sell ETFs that are specifically designated on an approved list (see Exhibit 2), which list will be reviewed annually and is subject to oversight by Legal and Compliance. The following rules apply to such transactions: · All employees may buy or sell any of the ETFs on the designated approved list without preclearance, with no minimum holding period and with no limit on the number of transactions; · Sales of ETFs not specifically listed on the designated approved list are subject to normal preclearance rules and procedures. · Purchases of ETFs not on the designated approved list are prohibited. Effective Date: September 2016 Notwithstanding anything set forth in this section of the Manual regarding trading of ETFs, the Legal and Compliance Department retains authority to restrict any trade that creates an actual or apparent conflict of interest. Trading Restrictions Based on Knowledge Unless an employee has disclosed all relevant information to the General Counsel and/or CCO regarding the applicable issue below and has received pre-clearance to trade, no employee may purchase or sell a Covered Security (with the exception of an ETF on the approved list) in a Personal Account if the employee is aware that : Such security is being considered for purchase or sale by the Research Department or Research Personnel, whether or not any order has been entered with the Trading Department; The employees trade is in a direction contrary to that currently recommended by the Research Department or Research Personnel, i.e ., selling a security when the Research Department is recommending the purchase of that security or vice versa; With respect to a purchase transaction by the employee, a Client or a client of CIS is selling such security or a related security, or has sold such a security within the past five (5) business days and such sale is not the result of a programmed trade (such as in the case of investor capital activity or a rebalancing program); or With respect to a sale transaction by the employee, a Client or a client of CIS is purchasing that security or a related security, or has purchased such a security within the past five (5) business days and such purchase is not the result of a programmed trade (such as in the case of investor capital activity or a rebalancing program). Special Circumstances An employee may engage in a purchase or sale transaction in a Covered Security necessitated by special circumstances (such as estate planning) if the employee informs the General Counsel and/or CCO of the circumstances and obtains prior written approval for the transaction, in accordance with the Pre-Clearance Procedures of this Code. The General Counsel and/or CCO shall consider the totality of the circumstances, including whether the trade would involve a breach of any fiduciary duty, would otherwise be inconsistent with applicable laws and/or Chiltons policies and procedures, or would create an appearance of impropriety. If approval for a transaction is granted, the Firm may impose certain conditions that could impact the manner and timing of the transaction (and future transactions). Personal Trading Reference Chart Attached as Exhibit 2 is a chart of common personal securities trading transaction types and their associated rules and is pr ovided as a tool in understanding and navigating the Firms personal trading purchase and sale guidelines. Exhibit 2 also includes the list of approved ETFs. Pre-Clearance Procedures An employee seeking pre-clearance for a transaction in a Covered Security should make such request using the Personal Trading Control Center. If a transaction is pre-cleared, the authorization will expire at the end of the day it is given unless a longer period is specified in the authorization. Once the permissible time period has expired, pre-clearance must be obtained again before any further trading is conducted. The CCO and/or a designee will maintain records of all pre-clearance requests and authorization decisions. A pre-clearance request will generally be rejected if the request: (a) involves a security that is being purchased or sold by Chilton or CIS on behalf of any Client or client of CIS within the applicable periods Effective Date: September 2016 noted above; (b) involves a security for which Chilton or CIS has a present intention to purchase or sell for a Client or CIS client; (b) is otherwise prohibited under any internal policies of Chilton; (c) breaches any duty to a Client or Investor or client or investor of CIS; (d) is otherwise inconsistent with applicable law, including the Advisers Act; or (e) creates an undisclosed material conflict of interest or an appearance thereof. Certain designated employees may make preliminary preclearance requests to the CCO and/or a designee via email. For all requests that are approved on a preliminary basis, the employee will be required to complete a Personal Securities Trading Request and provide it to the CCO and/or a designee. The employee may not place the transaction until he/she receives written authorization, either in paper or electronic mail form, from the CCO and/or a designee. Pre-clearance requests must be kept confidential. When pre-clearance is requested for a securities transaction, the Firm has discretion to reject the request and is not obligated to explain its rationale to the employee making the request. Nonetheless, the decision to reject the pre-clearance request could be interpreted as a sign that Chilton or CIS intends to trade the same security. For this reason, all pre-clearance requests and rejections should be kept confidential. If a third party, such as a broker, is informed that pre-clearance is being sought for a particular transaction, the third party may be able to infer that the Firm intends to trade the security at issue as well as the potential timing of such transaction. 6.4 Securities Reporting by Access Persons New Access Persons New Access Persons of Chilton are required to complete and submit to the CCO and/or a designee a schedule of Personal Accounts and No Control Accounts and securities holdings in those accounts within 10 days of becoming an Access Person, generally as part of entering into an employment agreement with Chilton. The schedule includes the following information: A list of each Covered Security, including the title and type, exchange ticker or CUSIP, number of shares, and/or principal amount (if fixed income securities) of such Covered Security in any Personal Account or No Control Account; and A list of each of the Access Persons Personal Accounts or No Control Accounts, including with respect to each account its name and number and the name of the broker, dealer or bank with whom the account is maintained. The date the report is submitted by the Access Person. All such information must be current as of a date not more than 45 days prior to the date on which such person becomes an Access Person. An Access Person may affix (staple) a copy of brokerage account statements that include all the required information to the schedule and attest that such accounts and the securities listed in the statements are complete and current in lieu of listing such accounts and securities in the schedule. This schedule must be submitted even if an Access Person has no Covered Securities or Personal Accounts to report. Duplicate Trade Confirmations and Brokerage Statements and Quarterly Reporting Duplicate Trade Confirmations and Brokerage Statements. All Access Persons must ensure that for each Personal Account, No Control Account and Parallel Account of the Access Person brokerage activity is added to the Chilton feed at the personal trading software vendor or duplicate copies of trade confirmations and Effective Date: September 2016 monthly account statements 1 are submitted directly to the CCO and/or a designee by the broker, dealer or bank with whom the account is maintained, unless other arrangements are made with the written approval of the CCO and/or a designee. A sample letter that can be used by an Access Person to request such duplicate statements from the broker, dealer or bank is provided as Error! Reference source not found. 6. Quarterly Reporting . Access Persons are required to provide a report of quarterly transactions that contains certain information about each transaction during the quarter involving a Covered Security (including a mutual fund advised or sub-advised by Chilton) in which the Access Person had, or as a result of the transaction acquired, any direct or indirect beneficial ownership. This information includes (i) the date of the transaction; (ii) the title, the exchange ticker symbol or CUSIP number, interest rate and maturity date (if applicable), number of shares, and principal amount of each Covered Security involved; (iii) the nature of the transaction (i.e., purchase, sale); (iv) the price; (v) the name of the broker, dealer or bank through which the transaction was executed and (vi) the date the report is submitted by the Access Person. In most cases, Chilton will rely on the trade confirmations and/or account statements that it automatically receives and the employee need not re-submit that information. However, all Access Persons must report any transaction in a Covered Security to Chilton if Chilton does not receive a duplicate copy of the trade confirmation or it does not appear on the brokerage statements that are sent automatically to Chilton. Such transactions are most commonly transactions in private placements that are not executed through or held in an account with a broker-dealer (such as when an Access Person purchases or sells an interest in a hedge fund). In such a case, it is the Access Person s responsibility to report to the CCO and/or a designee that it has completed the transaction in the relevant quarter and such report must be submitted to the CCO and/or a designee no later than 30 days after the end of the quarter. Furthermore, if an Access Person
